 


109 HR 3300 IH: Endangered Species Improvements Act of 2005
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3300 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Graves (for himself, Mr. Terry, and Mr. McCaul of Texas) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Endangered Species Act of 1973 to authorize species recovery agreements under which the Federal Government is obligated to make annual payments or provide other compensation for activities that improve the recovery of one or more species listed under that Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Endangered Species Improvements Act of 2005. 
2.Cooperation program 
(a)Agreements authorizedSection 13 of the Endangered Species Act of 1973 (consisting of amendments to other laws, which have executed) is amended to read as follows: 
 
13.Species recovery agreements 
(a)Agreements authorizedThe Secretary may enter into a species recovery agreement with a person, other than an agency or department of a Federal or State government, under which the Secretary is obligated, subject to the availability of appropriations, to make annual payments or provide other compensation to the person to implement the agreement. 
(b)Terms of agreementA species recovery agreement entered into under this section by the Secretary with a person— 
(1)shall require that the person shall carry out, on land owned or controlled by the person, activities that— 
(A)protect and restore habitat for species included in a list published under section 4(c), or that are candidates for such inclusion, in a manner that is integrated with existing operations on and use of such land;  
(B)contribute to the recovery of one or more species included in a list published under section 4(c); and 
(C)implement a management plan for such species;  
(2)shall specify such management plan; 
(3)shall include the compensation to be provided by the Secretary to the person under the agreement, and the terms under which such compensation shall be provided; 
(4)require the Secretary to provide upon request technical assistance and management training to assist the owner or operator of the land that is subject to the agreement in carrying out the agreement; and 
(5)shall include— 
(A)the duties of the person; 
(B)the duties of Secretary; 
(C)the terms and conditions under which the person and the Secretary mutually agree such agreement may be modified or terminated; and  
(D)acts or omissions by the person or the Secretary that shall be considered violations of the agreement, and procedures under which notice and an opportunity to remedy any violation by the person shall be given.  
(c)Transfer of propertyUpon any conveyance or other transfer of interest in land that is subject to an agreement under this section— 
(1)the agreement shall continue in effect with respect to such land, with the same terms and conditions, if the person to whom the land or interest is conveyed or otherwise transferred notifies the Secretary of the person’s election to continue the agreement by not later than 30 days after the date of the conveyance or other transfer; 
(2)the agreement shall terminate if the agreement does not continue in effect under paragraph (1); and  
(3)the person to whom the land or interest is conveyed or otherwise transferred may seek a new agreement under this section. 
(d)Model form of agreementNot later than 1 year after the date of the enactment of the Endangered Species Improvements Act of 2005, the Secretary shall issue regulations that— 
(1)establish a model form of agreement that a person may enter into with the Secretary under this section; and 
(2)include in such model agreement— 
(A)a range of possible management practices for habitat protections and restoration; and 
(B)other necessary agreement terms consistent with this section.   
(e)Duration of agreement; renewalAn agreement under this section shall be effective for 5 years, and may be renewed at the option of the person or upon the mutual agreement of the Secretary and the person. 
(f)Voluntary programThe Secretary, or any other Federal official, may not require a person to enter into an agreement under this section as a term or condition of any right, privilege, or benefit, or of any action or refraining from any action, under this or any other law. 
(g)Authorization of appropriationsTo carry out this section there is authorized to be appropriated to the Secretary $50,000,000..  
(b)Clerical amendmentThe table of contents in the first section of such Act is amended by striking the item relating to section 13 and inserting the following: 
 
 
Sec. 13. Species recovery agreements. 
 
